DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:  FOR A SPA.
Drawings
The drawings are objected to because they appear to be hand number and also a poor facsimile which are not in compliance with the standards for drawings 37 CFR 1.84.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 6 is objected to because of the following informalities:
The claim recites “1.7 lb/ft3” but should read “1.7 lb/ft3”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim recites, “the acrylic material is one of acrylonitrile butadiene styrene and polyvinyl chloride.” However, polyvinyl chloride is not an acrylic material.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, and 10 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Pucci et al. (US 5,974,600 A).
Regarding claim 1, Pucci discloses a method of manufacturing a spa cover 12 (title/abstract; FIG 1-2), comprising the steps of: 
providing a main body 36, equated with the first shell member (FIG. 5-6; 4:13+); 
providing a bottom cover 38, equated with the second shell member (FIG. 5-6; 4:13+); 
bringing the first shell member and the second shell member into nesting relationship to define a hollow interior cavity (FIG. 5-6; 4:62+); 
disposing an insulating foam 42 in the hollow interior cavity (FIG. 5-6; 4:58+); 
wherein the foam is configured to bond with interior surfaces of the first shell member and the second shell member to create an integral structure (4:67-5:4).
Regarding claim 4, Pucci discloses the first shell member and the second shell member are formed from polyethylene (4:16-20, 4:35-39).
Regarding claim 10, Pucci discloses a spa cover 12 (title/abstract; FIG. 1-2)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


s 2, 3, 5, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Pucci et al. (US 5,974,600 A) as applied to claim 1 above, further in view of Hoffman (US 5,509,565 A).
Regarding claim 2, 3, and 5, Pucci does not appear to explicitly disclose the shells are acrylic material, specifically ABS or that the foam is polyurethane or polystyrene. Pucci does suggest that the shells are PVC (4:16-20, 4:35-39). 
However, Hoffman discloses a similar insulated lid (title/abstract) formed of two shells 22 and 24, made of acrylic materials such as ABS (3:10-14), with insulating foam 26, such as polyurethane (3:44), therebetween (FIG. 2, 3:40+).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Pucci to include the acrylic and polyurethane of Hoffman, because such materials are known in the art of insulated lids and could be used with expected results.
Regarding claim 7, Hoffman discloses that the shells can be formed by vacuum forming (3:15+).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Pucci et al. (US 5,974,600 A) in view of Hoffman (US 5,509,565 A) as applied to claim 5 above, further in view of Watkins et al. (US 5,398,350 A).
Pucci does not appear to expressly disclose a closed cell foam with a density greater than 1.7 lb/ft3.
However, Watkins discloses a molded spa (title/abstract) wherein the foam insulation is preferably a rigid, two-pound density, closed cell, polyurethane foam (3:8-10).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the material of Pucci to include the PU foam of Watkins, because such materials are known in the art and would be used with expected results. 

s 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Pucci et al. (US 5,974,600 A) as applied to claim 1 above, further in view of Lee (US 6,295,787 B1).
Pucci discloses the main body 36 and bottom cover 38 are secured by melting “mushrooms” (4:40-42; 4:65-67) and that the bottom cover is flame treated to increase adhesion with the foam and further secure the bottom cover to the main body (4:62-5:15; FIG. 5-6). Notably, the foam material 42 surrounds stops 56 of the main body 36 and stiffeners 40 (FIG. 5-6, 4:47-57) and bonds with the bottom cover 38.
Pucci does not appear to explicitly disclose cooperating locking features in the shells which are held by the foam.
However, Lee discloses a similar insulating lid including two shells 110/120 filled with foam 130 (title/abstract, FIG. 7) wherein the shells include snap fitted tabs 111 and bosses 112 which cooperate to couple the shells (FIG. 1-4; 3:65-4:48) and which are further locked in by the foam 130 (FIG. 7).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Pucci to include the locking mechanism of Lee, in order to ensure the shells are accurately coupled during the foam injection step with a structure known in the art.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Pucci et al. (US 5,974,600 A) in view of Hoffman (US 5,509,565 A) and Watkins et al. (US 5,398,350 A).
Pucci discloses a method of manufacturing a cover 12 for a spa (title/abstract; FIG. 1-2), comprising the steps of:
forming a main body 36, equated with the first shell member (FIG. 5-6; 4:13+); 
forming a bottom cover, equated with the second shell member (FIG. 5-6; 4:13+); 
bringing the first shell member and the second shell member into nesting relationship to define a hollow interior cavity (FIG. 5-6; 4:62+); and 

wherein the foam bonds with the first shell member and the second shell member to create an integral structure (4:67-5:4).
Pucci does not appear to expressly disclose vacuum forming an acrylic material, or a high density closed cell foam.
However, Hoffman discloses a similar insulated lid (title/abstract) formed of two shells 22 and 24, made by vacuum forming of acrylic materials such as ABS (3:10-14)
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Pucci to include the vacuum formed acrylic of Hoffman, because such materials and methods are known in the art of insulated lids and could be used with expected results.
Further, Watkins discloses a molded spa (title/abstract) wherein the foam insulation is preferably a rigid, two-pound density, closed cell, polyurethane foam (3:8-10).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the material of Pucci to include the PU foam of Watkins, because such materials are known in the art and would be used with expected results. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Callaghan; Daniel et al.
US 2017/0204655 A1
Dragovic; Zeljko
US 6,195,811 B1
Spicer; Wade et al.
US 10,865,579 B2
Genova; Michael C.
US 8,813,275 B2


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626. The examiner can normally be reached M-F 930a-6p EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN A SCHIFFMAN/            Primary Examiner, Art Unit 1742